                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 JULIO VILLASANA,                                )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   NO. 3:17-cv-001062
                                                 )   CHIEF JUDGE CRENSHAW
 YOLANDA PITTMAN,                                )
                                                 )
        Defendant.                               )

                                            ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No. 33)

recommending that Pittman’s Motion for Summary Judgment (Doc. No. 26) be granted and

Villasana’s instant § 1983 action be dismissed for failure to exhaust his administrative remedies.

No objections have been filed to the Magistrate Judge’s Report and Recommendation. Upon de

novo review in accordance with Rule 72 of the Federal Rules of Civil Procedure, the Court agrees

with the recommended disposition because the undisputed facts show that Villasana has not

exhausted his administrative remedies. (See Doc. No. 33 at 6-12.) Accordingly, the Magistrate

Judge’s Report and Recommendation is APPROVED and ADOPTED, and Pittman’s Motion for

Summary Judgment (Doc. No. 26) is GRANTED. Villasana’s instant § 1983 action is

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.



                                                     ____________________________________
                                                     WAVERLY D. CRENSHAW, JR.
                                                     CHIEF UNITED STATES DISTRICT JUDGE
